      9:20-cv-01941-SAL          Date Filed 03/23/21       Entry Number 16        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James Anderson McClellan,               )              C/A No. 9:20-cv-01941-SAL
                                        )
                            Petitioner, )
                                        )              OPINION & ORDER
v.                                      )
                                        )
Warden of Lee Correctional Institution, )
                                        )
                            Respondent. )
___________________________________ )

    This matter is before the court for review of the July 21, 2020 Report and Recommendation of

United States Magistrate Judge Molly H. Cherry (the “Report”). [ECF No. 10.] In the Report, the

Magistrate Judge recommends dismissing the petition without prejudice and without requiring

Respondent to file a return. Id. Attached to the Report is the Notice of Right to File Objections.

Id. at p.10. No party filed objections to the Report, and the time for response has lapsed. 1

    The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




1
  Seven months after the deadline, Petitioner filed a letter stating as follows: “Please be advised
that I will not answer the 31-day order that was recently sent too[sic] me[.]” [ECF No. 15.]
                                                  1
       9:20-cv-01941-SAL         Date Filed 03/23/21       Entry Number 16         Page 2 of 2




    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error. Accordingly, the Report, ECF

No. 10, is accepted, adopted in its entirety, and is incorporated herein. Therefore, it is the judgment

of this court that the petition is DISMISSED without prejudice and without requiring Respondent

to file a return.

    It is further ordered that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see

also Rule 11(a) of the Rules Governing 28 U.S.C. § 2254 Cases. 2

    IT IS SO ORDERED.



                                                                /s/ Sherri A. Lydon______________
                                                                United States District Judge
March 23, 2021
Florence, South Carolina




2
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                   2
